            Case 1:20-cv-00056-NRB Document 18 Filed 04/09/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 PDK COMMERCIAL PHOTOGRAPHERS, LTD.

                                 Plaintiff,                      Docket No. 1:20-cv-00056-NRB

         - against -

  WORKVILLE LLC


                                 Defendant.



                            [PROPOSED] DEFAULT JUDGMENT

       Upon consideration of the Plaintiff’s motion for default judgment under Rule 55(b)(2) of

the Federal Rules of Civil Procedure and Local Rule 55.2; and the declaration of former

plaintiff’s counsel Richard Liebowitz and exhibits attached thereto, the declaration of Plaintiff

Alan Kazin, and exhibits attached thereto, the Statement of Damages and upon all prior papers

and proceedings filed herein, it is hereby:

       ORDERED, ADJUDGED and DECREED that:

       1.       Default judgment as to liability for copyright infringement under 17 U.S.C. § 501

                be entered against defendant Workville LLC (“Defendant”);

       2.       Defendant is to pay $1,500.00 in actual damages under 17 U.S.C. § 504(b) for

                copyright infringement;

       3.       Defendant is to pay $637.50 in attorneys’ fees under the Court’s inherent power

                and $440.00 in costs pursuant to Fed.R.Civ.P. 54(d);

       4.       Defendant is to pay post-judgment interest under 28 U.S.C.A. § 1961;

       5.       the Court retain jurisdiction over any matter pertaining to this judgment;
     Case 1:20-cv-00056-NRB Document 18 Filed 04/09/21 Page 2 of 2




6.       this case is dismissed and the Clerk of the Court shall remove it from the Court

         docket.



Dated: New York, NY
         April 9, 2021
                                                      SO ORDERED.



                                                      ______________________________
                                                      Naomi Reice Buchwald (U.S.D.J.)
